                      Case 1:19-cv-05868-NRB Document 40 Filed 02/23/21 Page 1 of 2




                                                        THE CITY OF NEW YORK
JAMES E. JOHNSON                                    LAW DEPARTMENT                                        LAURA IHEANACHOR
Corporation Counsel                                    100 CHURCH STREET                               Assistant Corporation Counsel
                                                    NEW YORK, NEW YORK 10007                                  liheanac@law.nyc.gov
                                                                                                              Phone: (212) 356-2368
                                                                                                                 Fax: (212) 356-3509



                                                                                  February 10, 2021

        BY ECF
        Honorable Naomi Reice Buchwald
        United States District Judge
        Southern District of New York
        500 Pearl Street
        New York, New York 10007

                                                        Re:   Allen Bell v. City of New York, et al.
                                                              19 Civ. 5868 (NRB) (BCM)

        Your Honor:

               I am an Assistant Corporation Counsel in the Special Federal Litigation Division of the
        New York City Law Department, and the attorney assigned to the defense of this matter.
        Defendants write to respectfully request that the Court order plaintiff to provide the telephone
        number associated with the cell phone serviced by Boost Mobile which he allegedly used in
        February 2018.

                As the Court is aware from defendants’ previous application, plaintiff testified during his
        deposition that he used his cellular phone, serviced by Boost Mobile, to call and confer with
        Nirma Amador prior to visiting her at 1760 Lexington Avenue on February 10, 2018 and
        February 23, 2018. (ECF No. 35) Defendants previously noted the relevancy of plaintiff’s
        testimony to the question of whether he was an invited guest of Ms. Amador, or, if he was in fact
        trespassing on both occasions of his arrest. (Id.) The Court granted defendants’ December 28,
        2020 application for a so-ordered subpoena. On December 30, 2020, defendants subpoenaed
        plaintiff’s Boost Mobile cellular phone records from T-Mobile for the month of February 2018. 1
        On January 21, 2021, defendants received a letter from T-Mobile stating that it could not provide
        the requested records without the telephone number associated with the cellular phone that
        plaintiff used in February 2018.



        1
            Boost Mobile is a subsidiary of T-Mobile.
            Case 1:19-cv-05868-NRB Document 40 Filed 02/23/21 Page 2 of 2




          On January 27, 2021, the undersigned emailed plaintiff to request the telephone number
  that plaintiff was using at the time of both incidents alleged in the Complaint. That same day,
  plaintiff responded that he is no longer in possession of the cellular phone that he was using in
  February 2018 and does not remember the telephone number. Plaintiff’s representation that he
  simply does not remember his telephone number from February 2018 without detailing any
  attempts he has made to locate said information – which is indisputably within his control 2 – is
  insufficient. Because plaintiff’s allegations that he was the invited guest of Ms. Amador on both
  occasions of his arrest are central to his claims that he was falsely arrested, he should be required
  to take appropriate steps to locate the telephone number in order to allow defendants to subpoena
  and review the relevant phone records.

         As such, defendants respectfully request that the Court order plaintiff to provide the
  telephone number for the cellular phone he allegedly used to call and/or text Ms. Amador in
  February 2018.

          Thank you for your consideration herein.

                                                                    Respectfully submitted,

                                                                                                  /s
                                                                    Laura Iheanachor
                                                                    Assistant Corporation Counsel

  cc:     All Counsel of Record (By ECF)


There being no opposition, the request is
granted. The requested cell phone number shall
be provided to the defendant within 10 days
from the date of this Order.




Dated:        February 23, 2021
              New York, N.Y.




  2
   For example, at a minimum, as plaintiff had a consumer relationship with Boost Mobile, he should be able to
  obtain the number from it.

                                                       2
